Citation Nr: 1454356	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a right elbow disability.

3. Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patella.

4. Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia patella.

5. Entitlement to an initial compensable rating for lumbosacral strain.

6. Entitlement to service connection for bilateral hearing loss disability.

7. Entitlement to service connection for a disability of the right index finger.



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issues of entitlement to service connection for a disability of the right index finger and for bilateral hearing loss, as well as entitlement to increased ratings for knee disability, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A right shoulder disability has not been shown.

2. A right elbow disability has not been shown.

3.  Throughout the rating period on appeal, lumbosacral spine strain has been manifested by painful motion and complaints of stiffness; compensable loss of range of motion has not been shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for an initial compensable disability rating for lumbosacral spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in April 2010 and May 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran's service treatment records contain no discussion of complaints, treatment, or diagnosis referable to the right shoulder or right elbow.  None of the private medical records submitted by the Veteran's treating physician have shown a current disability of the right shoulder or right elbow.  Moreover, the Veteran's written statements related to his claim have not provided any information regarding the claimed right shoulder and/or right elbow disability.

While the Veteran has filed a claim for right shoulder and right elbow disabilities, there is no evidence of record anywhere in the claims file to indicate that such disabilities are actually present at the current time.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Here, he has not provided any medical evidence showing treatment or diagnosis of a right shoulder or right elbow disability at any point.  Nor has he provided any lay statements regarding symptomatology or any functional limitations.  Without evidence of a current disability, the claim must fail.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Facts and Analysis- Spine

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  In this instance, the Veteran has not alleged and the evidence does not demonstrate any incapacitating episodes resulting from IVDS and the IVDS Formula is therefore not applicable here.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a, Note (2).  

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. This regulation applies to any service connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss." Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Veteran's low back disability is currently rated as 0 percent or noncompensably disabling, because there is minimal limitation of motion and no X-ray evidence of arthritis or other bony abnormality.  He has asserted entitlement to a compensable disability rating and has complained of severe pain at treatment and examination.

The April 2010 VA examination noted complaints of pain as severe as 7 out of 10, aggravated by standing, sitting, bending, and twisting.  There was tenderness over the paraspinal muscles on examination.  Range of motion testing showed flexion to 95 degrees with extension to 30 degrees.  Combined range of motion was within normal limits and there was no increased limitation with repetition and no evidence of weakness, fatigue, or lack of endurance.  X-rays were normal, as were tests for muscle strength and weakness.

A May 2010 MRI of the spine showed disc herniation and/or degeneration, although X-rays from March 2010 were described as normal.  On private treatment in March 2010, the Veteran complained that his back pain interfered with his ability to sleep and was worsened by climbing stairs.  He sometimes experienced radiation of pain to both lower legs, as well as occasional numbness and tingling; however, his muscle strength was normal.

Based on the evidence of record, a compensable disability rating is not warranted for the Veteran's low back disability.  Although he has complaints of pain, he has not shown any resulting limitation of motion, or loss of strength, weakness, or lack of endurance.  There are no X-rays findings of arthritis in the spine.  In short, the Veteran's only functional symptom is pain, which is not enough to warrant a compensable rating under Mitchell or Burton.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, specifically very minor (noncompensable) limitation of motion due to pain in the low back pain with no accompanying functional limitations.  As such, the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right elbow disability is denied.

Entitlement to an initial compensable disability rating for lumbosacral spine disability is denied.


REMAND

The Veteran seeks service connection for a disability of the right index finger.  The VA examination of April 2010 showed a reduced range of motion and X-ray findings of subtle degenerative changes in the first metacarpal.  However, the examination report did not contain an opinion as to whether the disability is related to his military service.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion as to etiology is required on remand.   

The Veteran also seeks service connection for bilateral hearing loss.  He was afforded a VA examination in April 2010 which yielded inconsistent results.  The report of examination also referenced service treatment records which cannot currently be located in the file and raise concerns about the factual basis for the opinion.  A new examination and opinion by a different VA examiner are necessary on remand.

Regarding the knee claims, the Veteran reported flare-ups of knee symptoms at his May 2012 VA examination.  The examiner did not address the extent to which the Veteran would be additionally functionally limited during such periods of flare-up.  Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Therefore, another examination will be ordered on remand.

Accordingly, the case is REMANDED for the following action:

1. Either obtain an addendum opinion from the April 2010 VA examiner of record or a similarly qualified medical expert with respect to the Veteran's right index finger disability or provide the Veteran an appropriate VA examination.  The opinion should address whether the Veteran has a current disability of the right index finger, to include degenerative joint disease, resulting in decreased range of motion.  If a current disability is found, the examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that it was caused by or otherwise the result of his military service.

The examiner should provide the rationale for any opinion offered and should address the Veteran's lay statements of record regarding the disability.  A copy of the claims file should be provided to the examiner for review.

2. Make every reasonable effort to obtain any additional outstanding service records, to specifically include the separation examination and/or any tests of the Veteran's hearing.  Such records should include a complete copy of the Veteran's service personnel records to ensure that all relevant information is available for proper adjudication of the claim.

3. Provide the Veteran a new VA audiologic examination by an examiner other than the one who provided the April 2010 examination to determine if he has a current hearing disability in either ear.  The examination should include both audiometric testing and any and all other diagnostic testing which the examiner deems helpful.

If a hearing disability as defined in 38 C.F.R. § 3.385 is found, the examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that such was incurred in or otherwise the result of military service, to include noise exposure therein.  In furnishing this opinion, the examiner should review the entirety of the record, including the service treatment and service personnel records, the April 2010 VA examination, and this remand.  The examiner should also obtain a history of the Veteran's hearing problems from him and is instructed to accept those statements as competent and credible unless specific reasons to question the credibility of the statements can be cited.

The examiner is instructed that if no service separation examination can be located, it cannot be assumed that the Veteran's hearing was normal at separation.  

The examiner should provide a rationale for any and all opinions offered.  Any medical treatise or other scientific evidence considered in rendering the opinion should be specifically cited and a copy of such attached to the examination report.

4.  Afford the Veteran another examination of the spine.  All range of motion testing should be accomplished and the examiner should estimate the additional degree of lost motion due to repetitive motion and during flare-ups.  If no flare-ups are reported, the examiner should still estimate the functional impact of the flare-ups reported in the prior May 2012 examination.

4. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

  

______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


